Citation Nr: 0824324	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 23, 2001 
for the grant of a 100 percent rating for asbestosis.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a February 2007 order, the United States Court 
of Appeals for Veterans Claims remanded this case, and 
incorporated the parties' Joint Motion for Remand.  
FINDING OF FACT

The veteran has met the criteria for a 100 percent ratomg for 
the period for which service connection has been established.  


CONCLUSION OF LAW

An effective date of January 7, 2000, but not earlier, is 
established for the grant of a 100 percent rating for 
asbestosis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.97 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
regulations and statutes regarding VA's duties to notify and 
assist the veteran.  38 U.S.C.A. § 5100 et seq.; 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2002, September 2003, and May 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a notice letter prior 
to initially adjudicating this claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a March 2008 supplemental statement of the case (SSOC) 
addressing issues not currently on appeal, the veteran was 
informed that a disability rating and effective date would be 
assigned if a claim was granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

If there is any deficiency in the notice to the veteran or 
the timing of the notice, the Board finds that it is harmless 
error because the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2)  based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
November 2004 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Earlier Effective Date Claim 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i); Spencer v. 
Brown, 4 Vet. App. 283 (1993).  When a claim is denied, and 
the claimant fails to timely appeal that decision by filing a 
notice of disagreement within the one- year period prescribed 
in 38 U.S.C.A. § 7105(b)(1), and a substantive appeal within 
60 days of the statement of the case or within the remainder 
of the one-year period following notification of the decision 
in question, that decision becomes final and binding and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 
20.200, et.seq.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  
An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

The Joint Motion for Remand, which was affirmed by the United 
States Court of Appeals for Veterans Claims, notted that the 
veteran submitted his original claim for service connection 
for asbestosis on January 7, 2000.  A March 2001 rating 
decision granted the veteran's claim, with a 30 percent 
rating, effective on the date of his original claim.  On July 
23, 2001, the veteran filed a notice of disagreement (NOD), 
and the RO increased his rating to 100 percent in an April 
2002 rating decision.  However, the RO assigned an effective 
date for the increase of July 23, 2001, the date "the 
veteran filed for an increased evaluation."  

The Joint Motion for Remand stated that the veteran's 
challenge to the initial evaluation was mistaken by the RO as 
a claim for increased rating.  The Motion contends that the 
veteran intended to appeal the grant of service connection, 
the effective date of which is governed by 38 C.F.R. 
§ 3.400(b)(2)(i), which provides that the effective date 
should be the date the claim was received (January 7, 2000), 
or the date entitlement arose, whichever is later.  The date 
assigned, July 23, 2001 is neither of those dates.  As the 
Motion was incorporated into the Court's February 2007 Order, 
the Board concedes that the July 23, 2001, correspondence 
from the veteran is a notice of disagreement, as opposed to a 
new claim for an increased evaluation.  

The veteran's 100 percent rating was assigned under 
Diagnostic Code 6833, used for rating asbestosis.  Asbestosis 
is rated according to the General Rating Formula for 
Interstitial Lung Disease.  Under that formula, a 100 percent 
rating is warranted when the veteran's Forced Vital Capacity 
(FVC) is less than 50 percent predicted, or; the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardio respiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; the veteran requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97; DC 6833,

An August 15, 2001, pulmonary function test (PFT) shows that 
the veteran met the criteria for a 100 percent rating for 
asbestosis because his FVC was 33 percent predicted.  
38 C.F.R. § 4.97.  That is the earliest evidence that the 
veteran was entitled to a 100 percent rating.  However, if 
the Board were to grant an effective date of August 15, 2001, 
it would be granting an effective date that is later than the 
date already established.  

As the record shows, the veteran met the criteria for a 100 
percent rating during the period where service connection was 
originally established.  The August 15, 2001 PFT was the only 
PFT taken after the veteran's claim was granted.  There is no 
other PFT of record to show the severity of his disability 
prior to that date.  The Board finds that the August 2001 
pulmonary function test is the best measurement of the 
veteran's lung disability during the time for which service 
connection has been established, and it is as likely as not 
that the veteran's disability was of that severity during the 
entire period for which service connection has been 
established.  Therefore, the Board is granting an effective 
date of January 7, 2000, the date of the original claim, 
resolving all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518 (1996).


ORDER

An effective date of January 7, 2000, but no earlier, is 
established for the grant of a 100 percent rating for 
asbestosis.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


